Exhibit 10.17

6-1162-ELP-0787

United Air Lines, Inc.

P. O. Box 60100

Chicago, IL 60601-0100

 

Subject:    [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT] Guarantee for 787-9 Reference:
   Purchase Agreement No. 3427 (Purchase Agreement) between The Boeing Company
(Boeing) and United Air Lines, Inc. (Customer) relating to Model 787-9 aircraft
(Aircraft)

This letter agreement (Letter Agreement) amends and supplements the Purchase
Agreement. All terms used but not defined in this Letter Agreement have the same
meaning as in the Purchase Agreement.

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT]

1. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

2. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

3. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

4. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

5. Assignment.

The rights and obligations described in this Letter Agreement are provided to
Customer in consideration of Customer becoming the operator of the Aircraft and
can only be assigned, in whole or in part, pursuant to Article 9 of the AGTA as
amended by Letter Agreement No. 6-1162-IRS-0184.

6. [CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT]

P.A. No. 3427

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] _Guarantee_787-9

BOEING / UNITED PROPRIETARY



--------------------------------------------------------------------------------

United Air Lines, Inc.

6-1162-ELP-0787

Page 2

 

7. Confidential Treatment.

Customer and Boeing understand that certain commercial and financial information
contained in this Letter Agreement are considered by Boeing and Customer as
confidential and are subject to the terms and conditions set forth in Letter
Agreement No. 6-1162-IRS-0182.

If the foregoing correctly sets forth your understanding of our agreement with
respect to the matters treated above, please indicate your acceptance and
approval below.

Very truly yours,

 

THE BOEING COMPANY By  

/s/ Nobuko Wiles

Its  

Attorney-In-Fact

ACCEPTED AND AGREED TO this Date: February 19, 2010 UNITED AIR LINES, INC.

By  

/s/ Kathryn A. Mikells

Its  

Executive Vice President and Chief Financial Officer

 

P.A. No. 3427

[CONFIDENTIAL MATERIAL OMITTED AND FILED SEPARATELY WITH THE SEC PURSUANT TO A
REQUEST FOR CONFIDENTIAL TREATMENT] _Guarantee_787-9

BOEING / UNITED PROPRIETARY